Citation Nr: 1635192	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-09 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right ankle disability and/or left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served in the National Guard from January 1949 to September 1950. He served on active duty from September 1950 to June 1952, which included service in Japan and Korea, and from December 1953 to December 1956.  The Veteran had additional service with the National Guard beginning in 1960, and then served with the Army Special Forces Reserves from March 1961 to March 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for DJD of the left knee, as secondary to his service-connected right ankle; reopened a claim for service connection for a back disorder but denied that claim on the merits; and confirmed and continued a 10 percent disability rating for residuals of a right ankle fracture with DJD. 

The Board remanded this case in September 2014 to afford the Veteran a hearing.  A transcript of the Veteran's testimony before the undersigned Veterans Law Judge (VLJ) sitting at the RO in October 2015 is of record.  

A December 2015 Board decision also reopened the claim for service connection for a back disorder, but prior to de novo adjudication remanded that claim, as well as the claim for a rating in excess of 10 percent for right ankle fracture residuals with DJD to obtain Social Security Administration (SSA) records, to obtain information and records relative to treatment for his right ankle disability, a VA examination as to the etiology of the claimed back disorder, and an examination to determine the severity of the service-connected right ankle disability.  

The Veteran's representative stated in an August 2016 Post-Remand Brief that initial RO consideration of evidence submitted, in the form of an article from PodiatryToday.com, was waived.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a back disorder, to include as secondary to service-connected right ankle disability and/or left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

The Veteran's right ankle fracture residuals with DJD are manifested by occasional swelling and painful motion, with dorsiflexion being half of normal and limited to 10 degrees, and plantar flexion to 35 degrees, constituting marked limitation of motion but there is no ankylosis of the ankle and the residual functional ability does not equate to marked (malunion) overall disability of that ankle.  


CONCLUSION OF LAW

The criteria for no more than a 20 percent schedular rating for right ankle fracture residuals with DJD are met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the claim for an increased rating for the Veteran's service-connected right ankle disorder as well as the application to reopen the claim for service connection for a low back disability was satisfied by a July 11, 2012, RO letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's available service treatment records (STRs) are on file.  As noted in the December 2015 Board decision, a portion of his STRs appeared to be missing, but these were related to his inservice back injury to which he and service comrades attested.  There is no allegation that any missing STRs relate in any manner to the Veteran's right ankle, including having any relevancy to the current severity of the service-connected right ankle disorder.  

Also, in December 2015 the claim for an increased rating for the right ankle disorder was remanded to obtain SSA and up-to-date treatment records.  A January 2016 response from SSA stated that the records were not available, having been destroyed.  The Veteran was notified of this by letter in May 2016 and request to provide any SSA records in his possession as well as any other relevant evidence or information, including statements of service comrades.  
Also, VA outpatient treatment (VAOPT) records from a VA medical facility in Muskogee, Oklahoma, from April 2006, to April 2016 have now been obtained.  

The case was also remanded for an up-to-date VA rating examination.  That examination was conducted in February 2106.  VA adjudicators are entitled to presume the competency of a VA examiner and the adequacy of a report of a VA examination unless either is challenged.  See generally Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012); Rizzo v. Shinseki, 580 F.3d 1288, 1290 (Fed.Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 568 (2007); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed.Cir. 2010); Sickels v. Shinseki, 643 F.3d 1362 (Fed.Cir. 2011).  Specifically, as with the claim for service connection for a back disorder, the Veteran's representative has recently alleged in a Post-Remand Brief, that the VA examinations provided the Veteran, pursuant to the 2015 Board remand, were conducted by a medical professional who is a pulmonologist and not an orthopedic surgeon.  With respect to the claim for an increased rating for the service-connected right ankle disorder, the Board must point out that even if true, i.e., that the examiner was a pulmonologist, the 2015 remand only instructed that the examination be done by "an appropriate examiner competent to evaluate the Veteran for .... an increased rating of his ankle disability."  No medical opinion was requested referable to the right ankle, other than whether there would be additional functional impairment on repeated use or during flare-ups.  This was done in that examination but, otherwise, the information sought from such an examination was that which was capable of being discerned and recorded by someone with adequate medical training.  Here, there is no allegation that the examiner was not a physician or otherwise trained, educated, and experienced in medicine.  Thus, the information that was sought by conducting such a rating examination did not require an orthopedic surgeon or someone specifically trained in treating orthopedic disabilities.  Moreover, the Board finds that the 2016 examination report is sufficiently thorough in scope and in depth for rating purposes.  Thus, the Board finds no flaw in the examiner not being an expert in treatment of orthopedic disabilities or in the conduct of the examination, or even the report of findings elicited by that examination.  

"[M]ost recently, [the Federal Circuit] applied the presumption of competency in Parks v. Shinseki, 716 F.3d 581, 584 (Fed.Cir. 2013) that, '[i]n the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.'  Parks, 716, F.3d at 585 (citing Sickels, at 643 F.3d at 1366)."  Mathis v. McDonald, 643 Fed.Appx. 968 (Fed.Cir. Apr. 1, 2016); No. 2015-7097 (Fed.Cir. Apr. 1, 2016).  In this case, as explained, the mere allegation that the examiner was a physician in pulmonary disabilities is insufficient to rebut the presumption that a proper examiner was chosen and that the examiner was competent to perform the examination which required only objective findings relative to the right ankle without any medical etiology opinion.  

As to the October 2015 travel Board hearing before the undersigned, 38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  The questioning and testimony focused on the elements for claim substantiation, the relevant clinical history and needed elements as to the severity of his service-connected right ankle disability and the effects thereof on his ability to function.  

Moreover, following the hearing the Board remanded the case to help substantiate the increased rating claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

Further, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and they have not alleged or identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the increased rating claim based on the current record.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA examination in 1971 the Veteran reported having fractured his right ankle in two places during an inservice parachute jump.  On examination his carriage, posture, and gait were "OK."  Mobility of the ankles was "OK."  There was tenderness at the 3rd inter-tarsal space on the right with distal numbness.  An X-ray revealed slight elongation of the medial malleolus suggesting a possible old healed fracture.  There was slight periosteal calcification along the inner border of the base of the medial malleolus.  There may have been an old fracture of the external malleolus.  There was no significant residual deformity.  The relevant diagnoses included a history of a right ankle fracture, and a Morton's neuroma of the right foot.  

Private clinical records show that the Veteran was treated in 1978 for traumatic arthritis of the right foot and right ankle, for relief of pain and swelling.  He was casted for an orthotic device to help redistribute some weight and cause less stress to the ankle.  

On VA right ankle examination in 1983 the Veteran complained of pain and occasional swelling.  Intermittently, prolonged standing could aggravate the pain.  His gait was normal.  There was a small amount of swelling of the lateral malleolus, and slight tenderness to pressure.  Right ankle dorsiflexion was to 15 degrees and plantar flexion was to 20 degrees.  Comparatively, left ankle dorsiflexion was to 20 degrees and plantar flexion was to 40 degrees.  However, he had no limitation of inversion or eversion of the right ankle.  He was able to tandem walk, walk on his toes, and walk on his heels with slight difficulty.  X-rays revealed that all right ankle fractures had healed with only minor deformity and there were no excessive degenerative changes.  

On VA examination in 1993 the Veteran complained of burning, itching, and swelling of the right ankle which was worse after standing for long periods of time.  He had to wear tall lace-up boots for support.  He had given up bowling and prolonged walking.  He had constant dull, aching pain and had had cortisone shots.  Objectively, his right ankle was abnormal, with limitation of motion.  He wore inserts in his right shoe but his gait was normal.  There was slight enlargement around the right lateral malleolus.  

On VA examination in 1999 the Veteran complained of constant right ankle pain with occasional swelling and redness.  He used sole inserts and had relief with cortisone shots.  He did not use an ankle brace, a cane or crutches.  On examination there was a trace of right ankle edema.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, but the ankle was stiff.  There was tenderness on ankle manipulation.  The diagnosis was right ankle DJD with moderate functional loss.  

On VA examination in July 2012 of the Veteran's ankles he complained of flare-ups consisting of swelling, throbbing pain, and a burning itching when standing or walking.  Right ankle plantar flexion was to 35 degrees, at which point pain began.  Dorsiflexion was to 10 degrees, at which point pain began.  Left ankle plantar flexion was painless to 45 degrees and dorsiflexion was painless to 20 degrees.  These same degrees of motion were obtained after repetitive use testing.  He had functional loss of the right ankle from painful movement, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  He did not have localized pain or tenderness on palpation.  He had full strength of both ankles in plantar flexion and dorsiflexion.  There was no instability or ankylosis of either ankle.  He complained of constant right ankle pain.  Since initial treatment, he had not had further right ankle surgery.  He did not use any assistive device as a normal mode of locomotion, i.e., no braces or cane.  It was reported that there was leg length discrepancy with the right leg being 91.5 cms. in length and the left being only 88 cms.  It was commented that there had been a progression of arthritis.  

In addition, a February 2013 VA physical therapy record shows that the Veteran was fitted for and provided a cane. 

At his October 2015 Board hearing, the Veteran testified that his ankles routinely swelled after he has been on his feet for a while, and that he had a constant feeling of spasm in the area of his ankle.  When he bore weight on his ankle, it feels weak. He also testified that he walked very little and shuffled, rather than walked, due to pain and swelling.  Also, he had received injections in his ankle.  He had tremors in his legs which he felt were not related to his right ankle but to his back problems.  Soaking his ankle in warm water or Epsom salts sometimes helped but elevating his leg particularly helped to reduce swelling.  It was argued that the Veteran's degree of limitation of motion of the right ankle equated with ankylosis.  The Veteran testified that his right ankle was very weak.  

On VA ankle examination in February 2016 the Veteran's VBMS and Virtual VA files were reviewed.  The Veteran related that he had not had right ankle surgery immediately after the inservice right ankle fracture and after it healed he continued to perform parachute jumps.  He now had daily bilateral ankle aching and swelling, worse in the right ankle.  He had swelling of the right ankle daily but only occasionally in the left ankle.  X-rays had confirmed DJD.  Some days were worse than others but he had no flare-ups as such.  The swelling was worse if he was on his feet very much during the day.  

On physical examination dorsiflexion was to 10 degrees in the right ankle and to only 5 degrees in the left ankle.  Plantar flexion was to 35 degrees in the right ankle and to 45 degrees in the left ankle.  It was reported that the limited right ankle motion did not contribute to functional loss and there was no evidence of pain with weight-bearing.  There was no crepitus or localized tenderness or pain on palpation in the right ankle.  After repetitive use testing there was no additional loss of motion in either ankle.  The examiner reported that the examination was neither medically consistent with nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over time.  Strength was normal, at 5/5, in dorsiflexon and plantar flexion of each ankle and there was no muscle atrophy of either ankle.  However, instability of each ankle was suspected, even though testing of stability found no laxity.  He was able to heel and toe walk but not very well because of poor balance, and not because of an orthopedic problem.  He occasionally used a cane as an assistive device as a normal mode of locomotion.  He had been given a cane by VA for his "dizziness" and not because of his ankle condition.  It was noted that he had arthritis in each ankle.  The examiner reported that the decreased right ankle motion did not cause any debility and the Veteran's gait was otherwise normal.  There was no sign of abnormal wear pattern on the Veteran's shoes and no objective sign of pain or discomfort with motion of either ankle.  

On VA examination in February 2016 of the Veteran's knees the Veteran's VBMS and Virtual VA files were reviewed.  It was noted that the Veteran had a history of having fallen on ice as a civilian and sustaining a left femoral fracture in December 2013 requiring open reduction an internal rod fixation.  The examiner stated that the Veteran had a normal gait.  He could sit and arise from a chair and get on as well as off the examining table, several times, in a normal fashion and without difficulty.  He had normal heel and toe walking but not very good balance.  He could squat and arise several times without difficulty.  Leg lengths were equal.  He was able to walk normally in the examination room without the use of a cane.  

Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

While the whole of 38 C.F.R. § 4.59 "is meant to guide adjudicators in determining the proper level of disability of joints [sic]" and a VA examination of the joints should, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59, which are tests as to pain on active and passive motion, including weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, slip op. at 9 and 14 (U.S. Vet. App. July 5, 2016) (panel decision).  

With the foot at a 90 degree angle to the ankle as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 limitation of motion of an ankle warrants a 10 percent rating when moderate and 20 percent when marked.  Full dorsiflexion is to 20 degrees and full plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and when in poor weight-bearing position a 20 percent rating is warranted.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or the astragalus with moderate deformity warrants a 10 percent rating and 20 percent is warranted if the deformity is marked.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, a 20 percent rating is warranted for residuals of an astragalectomy.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5056 surgical replacement of the ankle with a prosthetic replacement warrants a 100 percent rating for one year following the prosthesis (commencing after the initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge).  With chronic residuals consisting of severe painful motion or weakness, a 40 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to 5270 (ankle ankylosis) or 5271 (limited ankle motion).  The minimum rating for prosthetic replacement of an ankle is 20 percent.  Note (2): Special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  

Loss of use of one foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  A severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

When a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The range of motion testing of the 2012 and 2016 VA examinations are consistent and show that out of a normal maximum dorsiflexion of the right ankle of 20 degrees the Veteran retains only 10 degrees, which is half of normal.  Out of a normal maximum plantar flexion of 45 degrees the Veteran retains only 35 degrees, which is a loss approaching one-third of normal plantar flexion.  In this regard, it must be noted that the M21-1 guidelines are stated in the alternative.  That is either less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion equate to moderate ankle limitation of motion; and less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion equates to marked limitation of motion.  

However, it is significant that the Veteran has loss of motion not merely in one plane, i.e., either dorsiflexion or plantar flexion but, rather, he has loss of motion in both planes, i.e., in dorsiflexion and in plantar flexion.  Out of a total range of motion of the ankle of 65 degrees, he has only 45 degrees of motion.  When taken together with his credible complaints of pain and swelling, and evidence of DJD in the right ankle, it is the opinion of the Board that this more nearly approximates marked limitation of motion of the right ankle and, as such, warrants a 20 percent disability rating. 

However, a higher rating is not warranted because the 20 percent rating is the maximum schedular rating allowable under DCs specific to disability of an ankle, in the absence of actual ankylosis of an ankle.  In accordance with 38 C.F.R. § 4.59, this encompasses the Veteran's painful motion and radiologically confirmed existence of right ankle pathology. 

There has been no objective clinical evidence that the Veteran has ankylosis of the subastragalar or tarsal joint, much less ankylosis of the right ankle.  He also has not had an astragalectomy.  Further, there is no malunion of the os calcis or the astragalus, much less with any marked deformity, or loss of use of the ankle or foot. 

The right ankle pain, weakened movement, excess fatigability, or incoordination significantly limits motion or functional ability.  DeLuca, at 207.  However, this is encompassed in the 20 percent rating which is assigned by this decision.  

In this case it is undisputed that the Veteran does not have actual ankylosis of the right ankle.  Moreover, given his remaining range of motion of the right ankle and strength in that ankle, the current disability does not equate or approach such severity as to approximate ankylosis particularly since while he sometimes uses a cane as an ambulatory aid, it is not required due to his service-connected right ankle disability and, otherwise, he does not have any abnormality of his gait and does not require the use of a brace on the right ankle despite the suspected instability.  

The Board has also given consideration to evaluating the disability under Diagnostic Code 5262 as impairment of the tibia and fibula, with malunion, and with marked ankle disability.  However, there is no malunion of either the tibia or the fibula.  

Accordingly, a higher rating under Diagnostic Code 5262 is not warranted.  Also, there is some evidence that the Veteran had neurological symptoms in his lower extremities but these are due to a low back disorder which is not service connected.  However, if service connection, while claimed and part of this appeal, is ultimately granted any such subsidiary symptoms of radiculopathy would be separately rated.  

Moreover, while a VA examination indicated that the Veteran had some leg length discrepancy, 91.5 cms. on the right to 88 cms. on the left, for a total of 3.5 cms., this is not separately compensable under Diagnostic Code 5275 which requires a minimum of 3.2 cms (or 1 1/4 inches) to be compensable because the leg which is shortened in not the leg affected by the service-connected right ankle disability.  Also, while he is service-connected for left knee DJD, it is clear that even if he does have shortening of the left lower extremity, it is due to the nonservice-connected residuals of the postservice left femoral fracture which required open reduction and internal rod fixation.  Moreover, the recent 2016 VA examination found that he did not have any shortening of the right leg.  In any event, a note to Diagnostic Code 5275 provides that any rating thereunder is not to be combined with other ratings for fracture or faulty union in the same extremity.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  However, in this case the highest possible schedular rating, i.e., 20 percent, based on limitation of motion is being assigned.  As noted, no higher schedular rating is assignable unless there is ankylosis of the ankle.  However, ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In other words, no higher rating for the ankle is possible unless there is no possibility of motion of the ankle, regardless of the presence or absence of pain; whereas, § 4.59 indicates that testing for pain should be done in active and passive motion as well as weight-bearing and nonweight-bearing.  Consideration has been given to the presence of pain and the matter of the type of testing done with respect to eliciting pain.  Nevertheless, it is the absence of motion which is the essential element for a schedular rating in excess of 20 percent.  Thus, the matter of whether all such testing under § 4.59 (active and passive motion as well as weight-bearing and nonweight-bearing) was done is not relevant.  

So, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for ankylosis or malunion of the tibia and fibula.  Thus, an evaluation higher than 20 percent for the service-connected right ankle disability is not warranted at any time during the relevant time period of this appeal.  Hart, supra. 

In other words, the Veteran's right ankle disorder has been no more than 20 percent disabling, so the rating cannot be "staged" because the 20 percent rating is the greatest level of functional impairment during the relevant time period of this appeal.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.   

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the currently assigned rating is appropriate. 

While the criteria for the right ankle disorder do not specifically list all possible symptoms, they address the most common symptoms and extent of involvement in determining the impact of the disability.  The evidence before the Board does not establish that a more detailed description of the symptomatology creates a substantially different picture than that encompassed by the criteria for rating the disorder. 

By regulation, the rating assigned for the service-connected right ankle disorder must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4. 

The Board finds that the schedular evaluation now assigned of 20 percent for the Veteran's service-connected disorder is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorder or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the severity of the reported symptoms.  Moreover, the rating criteria provide for ratings greater than that assigned, which may be awarded should there in the future be greater functional impairment due to the service-connected disorder.  Also, the Veteran has not described any unusual or exceptional features associated with his disability or described how the disability affects him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities.  In this case, the Veteran is also service-connected for left knee DJD which is assigned a noncompensable disability rating.  In this regard, in Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Thus, the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) is inapplicable. 

Here, the preponderance of the evidence is against a rating in excess of 20 percent for the service-connected right ankle disorder and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 43.  If the Board determines that the preponderance of the evidence is against a claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Lastly, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the Veteran is retired on disability but makes no mention of unemployability as a result of service-connected disabilities.  In VA Form 21-4192, Request for Employment Information, in July 1999 it was reported that the Veteran had not worked since July 1993, as a welder, and had retired on disability.  This was after an on-the-job injury.  An October 1996 SSA letter notified the Veteran that his disability benefits were being changed because he had reached the age of 65.  An August 1999 rating decision denied entitlement to total disability rating based on individual unemployability due to service-connected disabilities and the Veteran did not appeal that decision.  

Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.  


ORDER

A rating of no more than 20 percent for right ankle fracture residuals with DJD is granted, subject to applicable law and regulations governing the award of monetary benefits.  



REMAND

The Veteran is service-connected for residuals of a right ankle fracture with DJD, which had been rated 10 percent disabling, and by this decision is now rated as 20 percent disabling, and for left knee DJD, secondary to the service-connected right ankle disorder, which is assigned a noncompensable rating.  

STRs

In December 2015 the Board stated that a portion of the Veteran's STRs appeared to be missing. 

The service medical records show no complaints or diagnosis of, or treatment for, a back injury.  On the medical history portions of his August 1950 induction, June 1952 separation, December 1953 re-enlistment, November 1956 separation, and March 1961 Reserve physical examination reports, the Veteran checked the "no" column for having had bone, joint, or other deformity and arthritis or rheumatism.  Normal clinical findings were noted for the spine on all examination reports.  On his December 1953 re-enlistment examination report, the examiner noted the presence of a sacral 1/4- x 8-inch scar on the Veteran's back.  However, the November 1956 separation examination report only noted a tattoo on the Veteran's left arm when identifying body marks, scars, tattoos.  

The Veteran states that he suffered a back injury in 1951 when he fell backward on to a tent stake in Japan with a fellow service member landing falling on top of the Veteran, injuring his lower right back.  The Veteran testified at his Board hearing that he sought treatment for the injury and was placed on light duty for a period of time.  However, there is no documentation of the injury or any treatment for it in the Veteran's records.  The injury is alleged to have occurred while the Veteran was at a temporary tent encampment in Japan, prior to entering Korea.  

The Veteran's service treatment records between September 1950 and June 1952 appear to be missing.  Despite numerous attempts, the records have not been located. A February 2000 letter from the Oklahoma Army and Air National Guard to Congressman Inhofe suggests that the Veteran's records may have been destroyed in a fire at the National Personnel Records Center. 

Under such circumstances, VA has a heightened duty to assist the claimant in developing the claim and provide reasons and bases for an adjudication.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); and Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, there is no adverse presumption relative to the putative contents of such records.  In Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Post Service

On VA examination in March 1971 the Veteran reported he lost one week's time from his welding job for back strain for which he saw a doctor on a weekly or occasional basis.  He reported that in 1951, there was an incident where he fell and his back impacted a tent pole, and then another soldier fell on top of him.  On examiner the Veteran walked and undressed normally.  He had essentially normal range of motion for his back and no scars were noted.   The diagnosis was a history of lumbar strain.  The examiner was silent as to a link to service.  

A February 1983 statement from F. E. B, a podiatrist, discussed treatment for the veteran's right ankle and foot due to a fracture sustained during a parachute jump in service.  

A March 1983 statement from the Schluter Chiropractic Clinic reveals that the veteran began treatment in April 1982 for various complaints including back pain and slight numbness in his right leg, arm, and hand.  On examination, the Veteran had fixations/subluxation of the C2, T1, L5 vertebrae and the sacroiliac joint resulting in loss of ligament integrity and elasticity, adhesions and compensatory hypermobility and instability of adjacent segments.  Palpable muscle spasms of the cervical, thoracic and lumbar spine were noted.  X-rays showed multiple vertebral misalignments, mild scoliosis and thinning of the posterior portion of the L5 disc.  The prognosis revealed sustained damage to ligaments and supporting tissues and recommended treatment to strengthen and restore elasticity as much as possible to minimize or prevent the progression of degeneration.  The etiology of the noted disorders was not addressed.  

A July 1999 examination of the Veteran by David W. Griffiths, M.D., yielded a diagnosis of arthritis in the back.  

In a July 1999 statement, co-signed by three fellow comrades, the Veteran reported that, when he was stationed with C-Battery, 160th Field Artillery Battalion, 45th Division at Shimamatsu on Hokkaido, Japan, at a tent encampment in the summer of 1951, he fell backwards on a tent peg and another soldier, now deceased, fell on top of him, injuring his lower back.  

In the December 2015 Board decision it was acknowledged that his July 1999 letter did not include specific certifications by any of the signers as to its truthfulness.  However, given that a portion of the Veteran's STRs appeared to be missing and the particular facts and circumstances of the Veteran's service, the Board afforded the Veteran the benefit of the doubt and found that the record substantiated that he fell on a tent stake in 1951, injuring his lower right back.  

A September 1999 statement from the Cate Chiropractic Center (CCC) indicates that the Veteran was referred for chronic, recurring low back pain and bilateral leg numbness.  On examination there was limitation of motion with pain on lumbar flexion and right rotation and also crepitation on active and passive lumbar flexion and extension.  Paralumbar muscle spasm was present bilaterally, along with palpatory tenderness of the L4-S1 segment.  He had a protective stance at the time of initial evaluation due to persistent spasm.  Straight-leg raising was positive at 30 degrees with pain primarily in the lower back region.  All other neurologic and orthopedic findings were unremarkable.  The diagnosis was chronic lumbar segmental dysfunction.  An accompanying consultation note revealed that the Veteran reported that many, many years ago, he fell and "another soldier fell on top of him -- apparently severe injury -- went to his PCP, got lumbar x[-]ray several w[ee]ks ago - 'arthritis'."  

An October 1999 examination of the Veteran by Mark Hayes, M.D., yielded a diagnosis of degenerative lumbar spondylosis at L5-S1.  

An October 1999 note from Central States Orthopedic Specialists, Inc., (CSOSI) reveals the presence of arthritis of the facet joint on the right side at L5-S1 and recommended treatment with an anti-inflammatory, stretching exercises to get and maintain flexibility and an occasional injection at the painful joint.  A report of initial evaluation from CSOSI also dated in October 1999, revealed that the Veteran was retired from an on-the-job injury, which occurred in 1993. He was a welder/fitter and hurt his leg. The Veteran had related having back pain off and on since 1951, when he fell on a tent stake while in the Army.  On examination, the Veteran was able to stand and sit relatively satisfactorily and his neurologic findings were within normal limits.  There was some mild tenderness at the L5 level on both sides but no swelling or palpable masses were noted on examination of the back.  X-rays revealed degenerative lumbar spondylosis at L5-S1, which was the final impression.  

A March 2000 letter from the Sipes Back Pain Clinic revealed that the Veteran began chiropractic care in April 1967 and received treatment off and on through 1970. The letter was silent as to the etiology or nature of the disability treated.  

At a March 2000 RO hearing, the Veteran testified that he had not had any problems with his back before he entered military service or during basic or advanced training.  But, while he was stationed in Japan he was backing up and tripped over a tent rope and fell on a tent peg; and that the soldier in front fell on top of him.  As a result the tent peg hit him in the small of his back on the right side of his spine and he saw an Army physician, who examined him and determined that nothing was broken.  The Veteran added that he had really sharp pains in his back, that he could hardly walk because of the pain, that he was on light duty for two to four weeks and his back continued to get better.  However, he kept going for heat treatments, and his back bothered him even after he went to Korea.  He stated that he could not recall whether he re-injured his back in Korea.  The Veteran reported that he did not receive treatment for, or re-injure, his back from June 1952 to December 1956, but indicated that he was in Airborne and took "some pretty good licks on [his] back."  Although he did not re-injure his back through March 1963, he continued to have problems with his back but did not seek treatment for it during service.  He testified that he never injured his back other than falling on the tent peg and that the first treatment he could recall after his discharge was in 1967, when he went to the Sipes Chiropractic Clinic.  He had seen eight to ten doctors but none related his back disability to his injury in service.  However, one doctor commented that every paratrooper he had ever treated had back problems.  

An October 2001 VA examiner noted his that review of the claims file indicated that the Veteran claimed that he injured his lower back while in Japan when he fell backwards on a tent stake and another soldier fell on him, that he was placed on light duty, and that he continued to have problems with his back for several years, particularly since 1967.  However, the Veteran had no records showing that he injured his back in service, except for a statement that some soldiers witnessed his fall.  On examination of his lower back there was no evidence of any painful motion, spasm, weakness, tenderness, postural abnormality or fixed deformity.  Musculature, range of motion, motor function, straight leg raising, and reflexes were normal.  A sensory evaluation was normal, except for numbness in his left leg due to a left thigh injury.  Although the Veteran claimed his right leg was shorter than his left leg, on measurement from the anterior superior iliac spine to the medial malleolus, both legs were equal in length.  The examiner indicated that the Veteran was diagnosed with degenerative lumbar spondylosis in October 1999.  The diagnosis was degenerative disk disease (DDD) of the lumbosacral spine with zero to mild functional loss due to pain.  Except for the July 1999 statement co-signed by other soldiers, the examiner could find no evidence that the Veteran had any back injury while in service.  There was no evidence in the Veteran's medical records of such injury.  The only mention of the claimed back injury was by a private physician, Dr. D. W. G.  Based on the above, the VA examiner was unable to give an opinion that the veteran's lower back condition was secondary to the claimed in-service injury.  

On VA examination in July 2012 it was opined that the Veteran's claimed left knee DJD was secondary to the service-connected residuals of a right ankle fracture with DJD.  

The 2015 Board decision noted that since the July 2012 VA examination the Veteran has produced new evidence and advanced new theories to relate his back disorder to his military service.  Specifically, he now alleged his back disorder is due to the impact on his spine from his parachute jumps during service, either alone or in combination with his prior injury from the tent stake, and the leg length discrepancy.  As such, the effect of 29 parachute jumps on the Veteran's spinal column was not considered at the examination.  In addition, the relevance of the leg length discrepancy was not discussed or whether he can be related to the Veteran's ankle disability.  Moreover, the examiner did not have the opportunity to consider whether the Veteran's newly service-connected left knee disability may be the cause of or aggravate the Veteran's back disorder.  

At his October 2015 Board hearing, the Veteran testified for the first time that he believes his back disorder is due to (1) the impact on his spine from his parachute jumps during service, either alone or in combination with his prior injury from the tent stake, (2) the leg length discrepancy found by the July 2012 VA examiner, and/or (3) his service-connected ankle disability.  

In October 2015, the Veteran submitted his Jump Log showing that he had 29 jumps while on active duty.  The Board notes the Veteran had an additional 46 jumps, for a total of 75 jumps logged, between May 1960 and March 1963; however, these jumps were not during active duty service.  

February 2016 VA Examinations of the Knees and Spine

On VA examination in February 2016 of the Veteran's knees the Veteran's VBMS and Virtual VA files were reviewed.  It was noted that the Veteran had a history of having fallen on ice as a civilian and sustaining a left femoral fracture in December 2013 requiring open reduction an internal rod fixation.  The examiner stated that the Veteran had a normal gait.  He could sit and arise from a chair and get on as well as off the examining table, several times, in a normal fashion and without difficulty.  He had normal heel and toe walking but not very good balance.  He could squat and arise several times without difficulty.  Leg lengths were equal.  He was able to walk normally in the examination room without the use of a cane.  The examiner stated that published articles in the early 1990s concluded that it was a myth that favoring one lower extremity would result in an injury to the opposite extremity.  There were no accepted medical studies that supported such a relationship.  In conclusion, there was no supporting literature to validate the claim that an ankle condition, on either side, could cause or aggravate a knee condition, on either side.

On VA spinal examination in February 2016 the Veteran reported that he hurt his back during service in Japan in 1951 when he fell over a tent stake and another soldier fell on top of him, following which he had been seen by medics and placed on light duty for a while.  He back slowly improved and he returned to his duty activities.  His separation examination in June 1952 was normal.  He later served another 3 years on active duty in the regular Army and went to Airborne training and jump school.  He had difficulty passing various physical examinations and doing the requisite physical training, including multiple parachute drops.  Afterwards he served in the reserves.  He reported having back pain all along.  He reported that his service records were destroyed in a fire in St. Louis, such that he could not verify the foregoing events. It was noted that a rating decision in 1971, before the (1974) fire in St. Louis, had found no evidence of an associated back injury or condition.  After service the Veteran had worked as a welder and fitter, retiring in1992.  His first documented contact for a back condition was in 1968.  He had seen multiple providers for his back over the years but had only missed an occasional day of work to go to a doctor's appointment.  

After a physical examination the examiner stated that it was less likely as not that the Veteran had a back condition related to his military service and that any current back condition was more likely related to his age, civilian occupation, a lifetime of wear and tear, and genetics.

The examiner noted that there were no records verifying a service related back condition, noting not only the reported fire-related loss of service records but also the Veteran's multiple parachute jumps after his initial injury without difficulty.  There was no indication of a back condition in the available records of the second enlistment, including when he attended jump school.  He had minimal to no interference in his civilian occupation. He was now 84 years of age and his degenerative changes would be not be unexpected and was related to his age, genetics, occupation, and a lifetime of wear and tear.  

It was opined that it was less likely as not that the Veteran's back condition was related to his ankle and/or knee condition.  The ankle and/or knee condition did not cause or aggravate the back condition.  It was further stated that there was no literature that supported the claim that an extremity joint condition could cause an injury to another joint on the same or other side of the body.  In conclusion, there was no supporting literature to validate the claim than an ankle condition, on either side, could cause or aggravate a knee condition, on either side, or that an ankle and/or knee condition could cause or aggravate a back condition.  Also, it was less likely as not that the back condition was related to leg length discrepancy because the current examination found that his leg lengths were equal at 92 cms.  

With respect to the Board's 2015 remand instructions with respect to a past "facial" trauma, the Veteran had reported that this occurred in 1963 in a civilian accident when a jack slipped out from under a girder, striking him in the face and this was not associated with military service.  

In the Post-Remand Brief the Veteran's service representative quoted information from an Internet article at: http://www.podiatrytoday.com/when-lower-extremity-dysfunction-contributes-back-pain.  In substance, the information quoted is to the effect that gait abnormalities can have a significant influence on musculoskeletal dysfunction and foot dysfunction could be an etiological or contributing factor to may pathological conditions, including those of the back.  

The service representative argued that the 2016 VA examination was inadequate.  Essentially, three reasons were given.  One was that the opinion expressed was from a pulmonologist and not an orthopedist or orthopedic specialist, even though the 2015 remand had requested that the examination be done by "an appropriate examiner."  Second, the examiner did not acknowledge the Board's finding, incorporated into the remand, that "[t]he examiner is advised that the Board has found that the Veteran fell on a tent stake in 19541 during service, injuring his lower right back."  Thirdly, the 2016 VA examiner ignored the fact that service connection has been granted for left knee DJD as secondary to the service-connected right ankle disability, which is contrary to the medical opinion rendered by the 2016 VA examiner.  

In light of the foregoing, the Board is of the opinion that a more complete medical opinion is in order and, thus, this issue must be remanded for such.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an examination for the purposes of determining, if possible, the etiology, nature, and onset of his current low back disability.  

The examination should be conducted by a clinician other than the examiner that conducted the February 2016 VA examination.  If possible, the examination should be conducted by an examiner knowledgeable in orthopedic disabilities.  

The claims file or VA electronic records, as well as a copy of this remand should be made available to the examiner and reviewed by the examiner.  

The examiner is advised that the Board has fond that the Veteran fell on a tent stake in 1951 during service, injuring his lower right back. 

The examiner is advised that service connection has been granted for left knee DJD as secondary to the Veteran's service-connected right ankle fracture with DJD.  

The examiner is advised that some, but not all, measurements of leg length have indicated that the left lower extremity is shorter than the right left (although the Veteran has claimed that the opposite is true) and that this is not shown to be due to anything other than a postservice left femoral fracture which required open reduction and internal fixation.  

After a record review and an examination and interview of the Veteran, the examiner should address and offer his/her opinion with supporting rationale as to the following inquiries as appropriate:  

(a) For each diagnosis of the back, is it at least as likely as not (a 50 percent or greater probability) that such back disorder was incurred in, caused by, or etiologically related to the Veteran's service, including as a result of the 1951 fall on a tent stake, or the Veteran's 29 parachute jumps during his active service, either alone or in combination?  

If the answer to the foregoing regarding service connection is in the negative, then the examiner should provide the following opinions regarding service connection on a secondary basis.  

(b) For each diagnosis of the back, is it at least as likely as not (a 50 percent or greater probability) that such back disorder is caused by, or the result of the Veteran's service-connected right ankle disability and/or service-connected left knee disability, either alone or in combination.  

(c) For each diagnosis of the back, is it at least as likely as not (a 50 percent or greater probability) that such back disorder is aggravated by the Veteran's service-connected right ankle disability and/or service-connected left knee disability, either alone or in combination.  

The basis for each opinion is to be fully explained with a discussion of the pertinent lay and medical evidence of record and sound medical principles.  

This should include any medical literature or studies which may reasonably explain the medical analysis in the study of this case.  

The examiner is requested to address the matter of whether, as a matter of sound medical principles, disability of a lower extremity joint may cause disability of other musculoskeletal areas.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge, expertise or training.  

2.  Then readjudicate the claim after the development above has been completed.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


